Citation Nr: 9923298	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from August 1966 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation.  The veteran appealed that decision to 
the BVA.  During the course of this appeal, the RO, in a 
December 1996 decision, increased the evaluation to 50 
percent.  The case has been referred to the Board for 
appellate review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current 50 percent 
evaluation for PTSD does not accurately reflect the severity 
of his disability.  He maintains that he is homeless and that 
he seeks isolation because of his outbursts of anger, 
flashbacks and insomnia, that he has felt suicidal on a 
couple of occasions because of his nightmares every night, 
that he "just can't handle it," that when he wakes up from 
a nightmare he feels "like I went through 8, 9 hours of 
labor, sweaty, tired, sometimes I swing and hit things." 
that he gets tearful when he is in a depressed state, and 
that he no longer trusts or likes people, that he has no 
friends, and that "the only person that is half way in my 
corner is my mother and I stay away from her because she is 
old and sickly."  Finally, he maintains that he has 
intrusive thoughts and flashbacks a few times a week.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 50 percent. 


FINDINGS OF FACT

1.  The disability picture presented by the veteran's PTSD 
more closely approximates considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people, and considerable 
industrial impairment, than it approximates severe impairment 
in his ability to establish and maintain effective or 
favorable relationships with people, and severe impairment in 
his ability to obtain or retain employment.

2.  The disability picture presented by the veteran's PTSD 
more closely approximates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, than it 
approximates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130 and Part 
4, Diagnostic Code 9204 (1996) and (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for PTSD was granted by the RO in an 
October 1993 decision, and a 30 percent evaluation was 
assigned, effective January 1993, with a temporary total (100 
percent) rating assigned from late January to the end of 
March, 1993 due to hospitalization in excess of 21 days for a 
service-connected disorder, under 38 C.F.R. § 4.29 (1998).  
The 30 percent evaluation was resumed effective April 1993.  
The RO's rating decision was based on service records that 
indicated that the veteran was involved in combat, and on 
post service VA treatment records and examination reports 
that noted diagnoses of PTSD.  

VA inpatient treatment records noted that the veteran was 
hospitalized from January to March 1993 with symptoms of PTSD 
and drug abuse.  The veteran reported a four week history of 
increased nightmares, culminating in an incident when he 
inadvertently attacked his wife and his son in his sleep 
while dreaming that he was back in Vietnam.  He reported 
having had nightmares since service, and that these got worse 
after losing his job due to a back injury three years 
earlier.  He indicated that he took cocaine so that he would 
not go to sleep and have nightmares.  He also reported that 
he did not like to socialize, even with his family, he 
disliked crowds and war movies, and did not trust others.  He 
denied suicidal ideation or plan, as well as manic symptoms.  
He was noted to have anhedonia, decreased concentration, and 
feelings of hopelessness.  His appearance and behavior were 
described as cheerful, he was cooperative, oriented in three 
spheres, with no abnormal psychomotor activity, his mood was 
sad and his affect appropriate.  He denied hallucinations, 
thought broadcasting, thought insertions, or ideas of 
reference.  He was noted to have paranoid thought processes, 
however, although not a formal thought disorder.  His 
judgment, insight and impulse control were fair and he had 
good recall. 

The veteran tested positive for recent cocaine use.  
Additional records indicated that his Global Assessment of 
Functioning (GAF) score was noted to be 40.  During the 
course of his hospitalization, the veteran was observed to be 
sleeping better, with fewer nightmares secondary to 
medication.  He was also noted to be very cooperative with 
his mental therapy sessions.  On discharge, his affect was 
noted to be bright, his mood was euthymic, he had no suicidal 
or homicidal ideation, and no psychotic features.  He had 
good impulse control, he was cognitively intact and he had no 
formal thought disorder, no violent outburst, was very calm 
and cooperative and was described as "ready for discharge."

An April 1993 VA examination report noted that the veteran 
complained of experiencing flashbacks and nightmares, worse 
in the past seven months.  He was noted to be cooperative and 
oriented in three spheres, he spoke in a low tone of voice, 
he denied suicidal or homicidal ideation, his affect was 
depressed and his range of affect was constricted, he was 
noted to be tense and anxious.  His sleep was noted to be 
disrupted and he cried often.  His memory was described as 
"OK, except for decreased concentration," and his judgment 
and insight were fair.  

Treatment records from a second VA hospitalization, from 
October to December 1993, noted that the veteran was admitted 
with complaints of a two week history of increasing 
depression, violent outbursts, impaired sleep and vivid 
nightmares and flashbacks of Vietnam.  He expressed suicidal 
ideation shortly prior to admission, but without a particular 
plan.  His behavior and appearance were described as sleepy, 
casually dressed and clean, there was some psychomotor 
slowing, and he was "mostly cooperative."  His affect was 
labile and he was easily moved to tears by remembrances of 
past traumatic events, or sometimes for no reason.  His 
speech was slow, with normal volume, he had no formal thought 
disorder, his thought content displayed "some themes of 
frustration, fear, hopelessness, helplessness and no 
delusions."  He denied any hallucinations and his cognition 
was described as grossly normal.

During the course of treatment, the veteran's tearfulness and 
frequency of nightmares decreased, and he appeared less 
depressed and anxious than when he was admitted, although he 
still had periods of anxiety and depression.  His GAF score 
was determined to be 45 on admission and 65 upon discharge.  

A rating decision dated in May 1995 awarded a temporary total 
(100 percent) rating for the period from late October to the 
end of December 1993 due to hospitalization in excess of 21 
days for a service-connected disorder, under 38 C.F.R. 
§ 4.29.  The 30 percent evaluation for PTSD was continued 
thereafter.  

Treatment records from the veteran's PTSD group therapy 
sessions, from February 1994 to September 1994, noted 
continuing complaints of nightmares, sleeplessness, feelings 
of depression, and occasional suicidal ideation, although 
without any particular plan.  He also indicated close 
feelings towards his wife and children, stating that he still 
loved his wife, but wondering if he still liked her.  

From November 1994 to January 1995, the veteran was again 
hospitalized at a VA hospital, complaining of feeling 
depressed and suicidal and planning to divorce his wife.  He 
reported that he had been doing well with his outpatient 
therapy until a few days earlier, when he witnessed his wife 
kissing another man.  The veteran had tried to commit suicide 
by overdosing on cocaine and claimed that he had no reason to 
live and could hurt his wife very badly, expressing both 
suicidal and homicidal ideation.  He was described as 
cooperative and alert, oriented in three spheres, his speech 
was clear and coherent, and his mood was depressed, with 
underlying controlled anger.  His affect was appropriate, his 
memory was intact, and he denied hallucinations and ideas of 
reference, but he did have flashbacks.  His judgment was fair 
and his insight was minimal.  His GAF was 50.  

The veteran was initially placed on suicide precaution watch, 
but this was discontinued "a few days after" admission.  
His course of hospitalization was noted to be protracted 
because of homicidal ideation and "inability to transform 
his anger into constructive activity."  Upon discharge, the 
veteran was described as free of flashbacks and suicidal and 
homicidal ideation.  In April 1995, a VA nurse wrote a letter 
stating that the veteran continued to receive outpatient 
treatment from the VA Mental Health Clinic and that he 
suffered from severe depression, labile moods of anger, 
insomnia, and nightmares when he did manage to sleep.  She 
wrote further that the veteran would isolate himself, was 
hypervigilent, that his symptoms had worsened due to the loss 
of his social support system, and that his only family 
contact was his mother.  

The veteran was hospitalized at a VA facility yet again, from 
September to October 1995, with complaints of increasingly 
depressed mood, nightmares, insomnia, tearfulness, and 
violent impulses.  He was noted to have been divorced for a 
year and had been living in his car for the past three 
months.  He reported homicidal ideation towards his ex-wife, 
with a specific plan, and towards "happy looking couples 
that reminded him of his ex-wife."  He was observed to have 
good hygiene, he was cooperative, and he was alert and 
oriented.  The veteran had no tremors, his speech was normal, 
although decreased in volume, his mood was depressed with 
restricted range, his thought processes were logical and he 
had no suicidal ideation, hallucinations or delusions.  His 
impulse control was poor and his judgment was fair to poor.  

With treatment, the veteran's mood, affect and sleep improved 
slightly, he continued to deny suicidal ideation and 
hallucinations and his homicidal ideations gradually 
resolved.  He admitted that one of the purposes for 
hospitalization was to stay for 21 days in order to qualify 
for increased VA benefits and when this was refused he became 
very angry and uncooperative.  

Hospitalization records from February to April 1996 noted 
that the veteran was readmitted with complaints of recurring 
nightmares, insomnia due his nightmares, flashbacks, 
intrusive thoughts, and depression with no current suicidal 
ideation or intent.  The veteran did have homicidal ideation, 
but with no active plans, increased anger and fatigability, 
and decreased social life and trust of others.  He was noted 
to be alert and fully oriented, with evidence of 
hallucinations or delusions, his judgment and insight were 
good, his affect was appropriate, his mood was euthymic, and 
his speech was regular in rate and rhythm, coherent, and goal 
directed.  His memory was grossly intact.  Upon discharge, he 
was noted to be "not grossly psychotic," he had no 
significant major depression, and he had no suicidal or 
homicidal ideation.  His GAF score was 70.

In an April 1996 rating decision, the RO assigned another 
temporary total (100 percent) rating for the period from late 
February to the end of April 1996 for hospitalization in 
excess of 21 days.  The 30 percent evaluation was continued 
thereafter.  

An April 1996 summary of the veteran's trauma history and 
treatment, written by a VA mental health professional, 
contained a comprehensive report of the veteran's in-service 
stressors.  The report concluded that the veteran suffered 
from severe PTSD, with symptoms that indicated "significant 
interference with his efforts to make satisfactory adjustment 
in the social, marital, familial, psychological, and 
vocational/educational areas of his life."

At his April 1996 personal hearing, the veteran testified 
that he was separated, but not divorced, from his wife.  He 
indicated that he has been homeless since the separation and 
that he seeks isolation because of his outbursts of anger, 
flashbacks and insomnia.  He stated that he is "not 
allowed" to contact his wife, but indicated that he was in 
contact with his mother, although he did not live with her.  
He stated further that he has felt suicidal on a couple of 
occasions because of his nightmares and that he "just can't 
handle it."  He said that he had been told that the 
nightmares last just a few minutes but that when he wakes up 
he feels "like I went through 8, 9 hours of labor, sweaty, 
tired, sometimes I swing and hit things."  He said that he 
had nightmares just about every night, and that when he was 
able to rent a room for the night , he would try to sleep in 
a chair in order to avoid stretching out and relaxing and 
having nightmares.  

The veteran reported that he gets tearful when he is in a 
depressed state, and that he no longer trusts people.  He 
also described intrusive thoughts and flashbacks, stating 
that these occur a few times a week.  He testified that he 
did not like people or crowds, that he had no friends, and 
that "the only person that is half way in my corner is my 
mother and I stay away from her because she is old and 
sickly."  

In December 1996, the RO increased the evaluation for PTSD to 
50 percent, effective January 1993.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the regulations in effect when the appeal arose, a 50 
percent evaluation for PTSD is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher rating of 70 percent 
is for application when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent is for application when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1996).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including dysthymic disorder, as set forth at 61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
The October 1993 rating decision and February and April 1993 
VA examinations were based on the regulations extant at the 
time.  Where the law or regulations change while a case is 
pending, however, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
subsequent to the regulatory changes, a 50 percent evaluation 
is warranted for anxiety disorders, including PTSD, resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); an inability to 
establish and maintain effective relationships.

Finally, under the current regulations, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of the veteran hurting himself or others, intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, the veteran's own occupation, or his own 
name.

After a careful review of all the evidence, and in view of 
the veteran's relatively high GAF scores, the Board finds 
that, under the criteria in effect prior to the recent 
regulatory changes, the veteran's disability picture more 
closely approximates considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment, than it approximates severe impairment in his 
ability to establish and maintain effective or favorable 
relationships with people, and severe impairment in his 
ability to obtain or retain employment. 

In this regard, the Board notes that the veteran was able to 
work despite his psychiatric disability, until he lost his 
job due to a back injury.  While the veteran is isolated in 
the community, his isolation is not complete in that he is 
still in contact with his mother.  Furthermore, the veteran 
stated that he loved his wife and was still living with his 
wife and their children until he caught her with another man.  
In addition, while the veteran had GAF scores of 40 and 45 on 
two occasions in 1993, the evidence indicates that these 
scores reflected short-lived exacerbations of symptoms upon 
admission for hospitalization.  Following treatment his 
symptoms improved, and since then his GAF scores have varied 
from 50 to 70.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 31-40 denotes "some impairment in reality testing 
or communication . . . OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood." Id.  A 41-50 score denotes "serious symptoms . . 
. OR any serious impairment in social, occupational, or 
school functioning."  Id.  A 51-60 score indicates 
"moderate symptoms . . . OR moderate difficulty in social, 
occupational or school functioning."  Id.  Finally, a GAF of 
61-70 denotes "some mild symptoms . . . OR some difficulty 
in social, occupational, or school functioning . . . but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Thus the GAF scores of 50 to 70 that the veteran has been 
assigned since 1993 generally indicate moderate symptoms.  
DSM IV.  In view of the fact that it is the present level of 
disability that is of primary concern, Francisco, 7 Vet. App. 
at 58, the Board finds that the preponderance of the evidence 
indicates that the disability picture presented by the 
veteran's PTSD more closely approximates considerable 
impairment in the veteran's ability to establish or maintain 
effective or favorable relationships with people, and 
considerable industrial impairment, than it approximates 
severe impairment in his ability to establish and maintain 
effective or favorable relationships with people, and severe 
impairment in his ability to obtain or retain employment. 

In addition, the Board finds that the disability picture 
presented by the veteran's PTSD more closely approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, than it 
approximates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

The veteran's affect during the April 1993 VA examination was 
noted to be depressed, and in October 1993 his mood was 
labile.  On all other occasions, however, his affect has been 
variously described as "bright," "improved," and most 
frequently, "appropriate."  At no time has his affect been 
described as flattened.  There has been no evidence of speech 
that is circumstantial, circumlocutory, or stereotyped.  
Indeed, the veteran's speech has been described as 
"regular," "coherent" and "goal directed," although also 
slow and low in volume.  Similarly, there is no evidence of 
panic attacks more than once a week, or that the veteran has 
difficulty in understanding complex commands.  The veteran 
has been described as having "good recall" and his memory 
has been described as "intact" or "OK, except for 
concentration" but has not been described as "impaired."  
His judgment has also not been described as "impaired," but 
rather on several occasions it has been characterized as 
"fair" or "good," although in October 1995 it was "fair 
to poor."  

The veteran's mood has been variously described as 
"depressed" or "euthymic."  As noted above, while the 
veteran does have difficulty in establishing and maintaining 
effective work and social relationships, the Board notes that 
the veteran was able to work despite his psychiatric 
disability, until he lost his job due to a back injury.  
Furthermore, while the veteran is isolated in the community, 
his isolation is not complete in that he is still in contact 
with his mother, and the veteran stated that he loved his 
wife and was still living with his wife and their children 
until he caught her with another man.  

Finally, while the veteran's GAF score varied from 40 to 45 
in 1993, it is the present level of disability that is of 
primary concern, Francisco, 7 Vet. App. at 58, and since 
1993,the veteran has not been assigned GAF scores that 
indicate symptoms more severe than occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  

For the reasons given above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD.  Accordingly the veteran's 
claim is denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD) is denied.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


